EXHIBIT 10.51

Omnibus Amendment to the Deferred Compensation Contract

Deferral of Directors’ Fees

This Omnibus Amendment to the Deferred Compensation Contract Deferral of
Directors’ Fees agreements entered into between C. R. Bard, Inc. and numerous
directors (the “Agreements”) is effective as of August 2, 2017 (the “Amendment
Date”).

 

1. Section 1.02 of the Agreements is amended and restated in its entirety,
effective as of the Amendment Date, to read as follows:

1.02 “Change of Control” shall be deemed to have occurred if (a) any person, as
defined herein, shall become the beneficial owner at any time hereafter of
capital stock of the Company, the voting power of which constitutes 50% or more
of the general voting power of all of the Company’s outstanding capital or (b) a
majority of the Board of Directors of the Company (the “Board”) is replaced
during any 12 month period with directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election. No sale to underwriters or private placement of its
capital stock by the Company, nor any acquisition by the Company, through
merger, purchase of assets or otherwise, effected in whole or in part by
issuance or reissuance of shares of its capital stock, shall constitute a Change
of Control. For purposes of the definition of “Change of Control,” the following
definitions shall be applicable:

(a) The term “person” shall mean any individual, group, corporation or other
entity.

(b) Any person shall be deemed to be the beneficial owner of any shares of
capital stock of the Company:

(i) which such person owns directly, whether or not of record, or

(ii) which such person has the right to acquire pursuant to any agreement or
understanding or upon exercise of conversion rights, warrants, or options, or
otherwise, or

(iii) which are beneficially owned, directly or indirectly (including shares
deemed owned through application of clause (ii) above), by an “affiliate” or
“associate” (as defined in the rules of the Securities and Exchange Commission
under the Securities Act of 1933) of such person, or

(iv) which are beneficially owned, directly or indirectly (including shares
deemed owned through application of clause (ii) above), by another person with
which such person or his “affiliate” or “associate” has any agreement,
arrangement or understanding for the purpose of acquiring, holding, voting or
disposing of capital stock of the Company,

(c) The outstanding shares of capital stock of the Company shall include shares
deemed owned through application of clauses (b) (ii), (iii) and (iv), above, but
shall not include any other shares which may be issuable pursuant to any
agreement or upon exercise of conversion rights, warrants or options, or
otherwise, but which are not actually outstanding.

(d) Notwithstanding the foregoing, to the extent required to comply with
Section 409A of the Code, a Change of Control shall not occur unless such
transaction constitutes a “change in control event” described in Treasury
Regulations Section 1.409A-3(i)(5) or successor guidance thereto.

 

2. In all other respects, the provisions of the Agreements are hereby ratified
and confirmed, and they shall continue in full force and effect.